November 4, 2011 BNY MELLON FUNDS TRUST BNY MELLON ASSET ALLOCATION FUND BNY MELLON BOND FUND BNY MELLON EMERGING MARKETS FUND BNY MELLON FOCUSED EQUITY OPPORTUNITIES FUND BNY MELLON INCOME STOCK FUND BNY MELLON INTERMEDIATE BOND FUND BNY MELLON INTERMEDIATE U.S. GOVERNMENT FUND BNY MELLON INTERNATIONAL APPRECIATION FUND BNY MELLON INTERNATIONAL FUND BNY MELLON LARGE CAP MARKET OPPORTUNITIES FUND BNY MELLON LARGE CAP STOCK FUND BNY MELLON MASSACHUSETTS INTERMEDIATE MUNICIPAL BOND FUND BNY MELLON MID CAP STOCK FUND BNY MELLON MONEY MARKET FUND BNY MELLON MUNIICIPAL OPPORTUNIITES FUND BNY MELLON NATIONAL INTERMEDIATE MUNICIPAL BOND FUND BNY MELLON NATIONAL MUNICIPAL MONEY MARKET FUND BNY MELLON NATIONAL SHORT-TERM MUNICIPAL BOND FUND BNY MELLON NEW YORK INTERMEDIATE TAX-EXEMPT BOND FUND BNY MELLON PENNSYLVANIA INTERMEDIATE MUNICIPAL BOND FUND BNY MELLON SHORT-TERM U.S. GOVERNMENT SECURITIES FUND BNY MELLON SMALL CAP STOCK FUND BNY MELLON SMALL/MID CAP FUND BNY MELLON TAX-SENSITIVE LARGE CAP MULTI-STRATEGY FUND BNY MELLON U.S. CORE EQUITY 130/30 FUND Supplement to Prospectus Dated December 31, 2010 (Class M and Investor shares) The following information supplements and supersedes and replaces any contrary information contained in the section of the Fund’s Prospectus entitled “Shareholder Guide-Purchases and Redemptions through Individual Accounts”: Effective November 15, 2011, to purchase additional shares by mail, fill out an investment slip and send the slip and a check with your account number written on it to: Name of Fund BNY Mellon Funds P.O. Box Providence,
